Citation Nr: 0011360	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-19 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from September 1959 
to August 1961, and from October 1961 to August 1962.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama, that denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  There is no evidence of acoustic trauma in service, and 
no evidence of hearing loss in service.

2.  The veteran now has a bilateral hearing loss disability.

3.  A plausible medical nexus between current hearing loss 
disability and disease or injury in military service has not 
been presented.


CONCLUSION OF LAW

The claim for entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's DD 214 shows his military occupational 
specialty (MOS) to be Pioneer.  An equivalent civilian 
occupation is given as construction machine operator.  There 
are no service medical records on file for the veteran's 
first period of active service.  The only service medical 
record on file is the veteran's discharge physical 
examination for relief from active duty, dated in June 1962.  
An audiological examination was conducted.  The results of 
that examination, in pure tone thresholds, by decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
0 (10)
0 (10)
0 (10)
X
LEFT
X
0 (10)
0 (10)
10 (20)
X

The results in parentheses represent conversion of ASA 
readings (used by the military prior to October 31, 1967) to 
ANSI/ISO readings, the current standard for assigning pure 
tone thresholds.

Thirty-five years later, the veteran submitted a claim to the 
VA saying that he was suffering from bilateral hearing loss.  
He attributed his hearing loss to his non-wartime service in 
the US Army.  

To support his claim, the veteran submitted an audiological 
report and a statement by a doctor who had seen the veteran 
for the ear problem.  The results of the audiogram were 
provided on a chart, with the symbol X representing air 
conduction thresholds in the left ear, and a circle 
representing air conduction thresholds in the right ear.  
Pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
50
50
LEFT
40
45
65
70
60

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
The doctor who evaluated the veteran wrote that the veteran 
had a sensorineural hearing loss that was ". . . consistent 
with a history of noise exposure in the service."

A VA audiological examination was then performed in June 
1999.  The veteran was diagnosed with a mild to moderate 
sensorineural hearing loss for each ear.  The etiology of the 
loss was not given, and the examiner noted there were no 
medical records for review.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
50
60
LEFT
40
40
70
75
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 92 percent in the left ear.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110 and 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Furthermore, when a disease was 
not initially manifested during service or within an 
applicable presumption period, direct service connection may 
nevertheless be established by evidence showing that the 
disease was in fact incurred or aggravated during the 
veteran's service.  See 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1999).

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385 
(1999), which define hearing loss disability for VA purposes 
as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

To establish service connection for a hearing loss, the 
veteran is not obligated to show that a hearing loss was 
present during active military service.  The evidence of 
record need only demonstrate a medical relationship between 
the veteran's inservice exposure to loud noise and a current 
hearing impairment.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Moreover, if the veteran had "normal" hearing upon 
his discharge, but developed hearing loss measurably to the 
criteria stated in 38 C.F.R. § 3.385 (1999), and if the 
veteran can now establish a causal relationship between his 
hearing loss and service, service connected benefits will be 
granted.  Yet, the first consideration is whether the veteran 
has presented a well-grounded claim for entitlement to 
service connection for bilateral hearing loss.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question is whether the appellant 
has presented evidence of a well-grounded claim.  If he has 
not presented a well-grounded claim, the appeal must fail, 
because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There is 
no duty to assist in the development of the claim, because 
such additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-263 (1992).  The United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) has held that evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993). 

For a claim of entitlement to service connection to be well 
grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
for the second element, the type of evidence needed to make a 
claim well-grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  Lay 
evidence is also acceptable to show the incurrence in service 
if the veteran was engaged in combat and if the evidence is 
consistent with the circumstances, conditions and hardships 
of such service, even though there is no official record of 
such incurrence.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).

There is no medical evidence of hearing loss disability in 
service.  The only medical evidence available consists of the 
veteran's separation examination from his second period of 
service, and a later statement saying his medical condition 
had not changed.  This medical evidence does not show a 
hearing loss disability in service.

There is likewise no evidence of acoustic trauma in service.  
The veteran was not a veteran of a period of war or of 
combat.  His military occupational specialty does not 
indicate noise exposure.  The veteran himself has made no 
allegations of acoustic trauma in service.

The claimant does have a current hearing loss disability.  
There is a private doctor's statement that such a hearing 
loss is consistent with a history of noise exposure in 
service.  This statement is insufficient to state a plausible 
basis for the veteran's claim.  It states merely a general 
medical principle, premised on a history as to which there is 
no evidence in the record.  As the Court has consistently 
pointed out, a claim for benefits must be supported by more 
than allegations; it must be accompanied by evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992); see also, Stegman 
v. Derwinski, 3 Vet. App. 228 (1992).

In this record, there is no evidence, lay or otherwise, of 
noise exposure in service.  There being no competent evidence 
of hearing loss in service or of noise exposure in military 
service, the private doctor's statement is rendered little 
more than a general statement of a principle that hearing 
loss can result from noise exposure.  The veteran first filed 
a claim 35 years after service and presented evidence of a 
disability 36 years after service.  The Board finds the nexus 
evidence presented by the veteran to be totally lacking in 
evidentiary foundation, and his claim to be implausible.

Until the veteran presents a well-grounded claim for service 
connection, VA has no duty to assist him in developing facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
see Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting 
that "implausible claims should not consume the limited 
resources of the VA and force into even greater backlog and 
delay those claims which . . . require adjudication"); see 
also Slater v. Brown, 9 Vet. App. 240, 243-244 (1996).  See 
also, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. App. 
477 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

